Citation Nr: 1033519	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  09-03 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether the appellant meets the basic income eligibility 
requirements for entitlement to VA disability pension benefits 
for 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to January 1956

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2008 decision in which the RO awarded the Veteran $89 
per month in disability pension benefits, effective April 1, 
2007, and $79 per month, effective December 1, 2007; but denied 
entitlement to disability pension benefits effective January 1, 
2008 of the basis that the Veteran's annual income for 2008 was 
excessive for purposes of receipt of monthly pension benefits.  
In July 2008, the Veteran filed a notice of disagreement (NOD). A 
statement of the case (SOC) was issued in January 2009, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in February 2009.

In January 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).

In February 2010, the Board remanded the matter on appeal to the 
RO for further development.  After accomplishing the requested 
action, the RO continued to deny the claim for disability pension 
benefits for 2009 (as reflected in a June 2010 SSOC) and returned 
the matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  For 2008, the Veteran's annual countable income was excessive 
for receipt of disability pension benefits.


CONCLUSION OF LAW

As the appellant does not meet the basic income eligibility 
requirements for entitlement to VA disability pension benefits 
for 2008, the claim for pension benefits for that year is without 
legal merit.  38 U.S.C.A. §§ 101, 1501, 1503, 1521 (West 2002); 
38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

In this case, the RO has explained the basis for the denial of VA 
disability pension benefits for 2008, and has given the Veteran 
and his representative full opportunity to provide information 
and argument pertinent to this matter.  The Board finds that 
these actions are sufficient to satisfy any duties to notify and 
assist owed the Veteran.  As will be explained below, the claim 
lacks legal merit.  As the law, and not the facts, is dispositive 
of the claim, the duties to notify and assist imposed by the VCAA 
are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002). See also Manning v. Principi, 16 Vet. App. 534, 542- 543 
(2002) (the provisions of the VCAA have no effect on an appeal 
where the law, and not the underlying facts or development of the 
facts are dispositive in a matter).




II.  Analysis

A Veteran who meets the wartime service requirements will be paid 
the maximum rate of pension, reduced by the amount of his 
countable income.  38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.23, 3.273.

Payments of any kind from any source (for example, life insurance 
proceeds) shall be counted as income during the 12- month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.

For the purpose of determining initial entitlement, the monthly 
rate of pension shall be computed by reducing the applicable 
maximum pension rate by the countable income on the effective 
date of entitlement and dividing the remainder by 12.  38 C.F.R. 
§ 3.273(a).  Nonrecurring income (income received on a one-time 
basis) will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 C.F.R. 
§ 3.271(c).

Basic entitlement to such pension exists if, among other things, 
the appellant's income is not in excess of the maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 
1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in 
Appendix B of VA Manual M21-1 (M21-1) and is to be given the same 
force and effect as published in VA regulations. 38 C.F.R. § 
3.21.

The Veteran has 1 dependent, his spouse.  Effective December 1, 
2007, the maximum allowable rate for a Veteran with one 
dependent, who is permanently and totally disabled was 
$14,643.00.  See M21-1, part I, Appendix B. 

Considering the above-noted legal authority in light of the 
record, the Board finds that the Veteran did not meet the basic 
income eligibility requirements for entitlement to VA disability 
pension benefits for 2008.

The record reflects that Veteran's total household income for 
2008 included Social Security Administration (SSA) benefits for 
him and his spouse, and income from a certificate of deposit 
(CD).  For 2008, the Veteran received 14,548.80 in SSA benefits, 
while his spouse received $6,868.80 in SSA benefits.  
Additionally, the Veteran reported that he received $2,134.90 in 
income from the CD for 2008.  Consequently, the Veteran's total 
household income for 2008 was $23,553 (i.e. $14,548 + $6,868 + 
$2,134.90= $23,553).  The Board notes that fractions of dollars 
are disregarded for purposes of the income computation.  See 
38 C.F.R. § 3.271(h)).

Certain unreimbursed medical expenses (in excess of five percent 
of the MAPR) may be excluded from countable income for the same 
12-month annualization period to the extent they were paid.  38 
C.F.R. § 3.272(g).  In the instant case, the Veteran reported 
$2,172 in unreimbursed medical expenses for the period from 
January 1, 2008 to March 31, 2008 and $6,538 in unreimbursed 
medical expenses for the period from April 1, 2008 to December 
31, 2008 for a total amount of $8,710 of unreimbursed medical 
expenses for 2008.  Thus, after subtracting five percent of the 
MAPR of 14,663 (i.e. $721), the amount of $7, 9989 may be 
excluded from the Veteran's countable income (i.e. $8,710-$721= 
$7,989).  38 C.F.R. § 2.272(g).  Consequently, as the Veteran has 
not reported any other income exclusions aside from the $8,710 in 
unreimbursed medical expenses, his countable income for pension 
purposes for 2008 is $15,564 and exceeds the applicable MAPR of 
$14,663 (i.e. $23,553-$7,990=$15,564)    

The legal authority governing income limitations and computation 
of income for receipt of VA pension benefits is clear and 
specific, and the Board is bound by such authority.  Under the 
circumstances of this case, , the Board has no alternative but to 
find that the Veteran does not meet the basic income requirements 
for entitlement to VA disability pension benefits for 2008.  See 
38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  Accordingly, 
the claim for benefits sought must be denied as without legal 
merit.  See Saboni v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

As the Veteran does not meet basic income eligibility 
requirements for entitlement to VA disability pension benefits 
for 2008, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


